Exhibit 10.2  

AMENDMENT NO. 1 TO EMPLOYMENT AND  

NON-COMPETITION AGREEMENT

 

AMENDMENT NO. 1 TO EMPLOYMENT AND NON-COMPETITION AGREEMENT (this “Amendment”)
is made as of September 30, 2005 by and between ADE CORPORATION (“ADE”) and
BRIAN JAMES (“Employee”).

WHEREAS, ADE and the Employee are parties to a certain Employment and
Non-Competition Agreement dated as of May 1, 2002 (the “Agreement”).

WHEREAS, the parties wish to amend the Agreement to provide for the acceleration
of stock options under certain circumstances.

Accordingly, ADE and the Employee hereby agree that the Agreement shall be
amended by adding the following new Paragraphs 23 and 24 at the end thereof:

      “23.   DISABILITY.


ADE may terminate the Employee’s employment with ADE if the Employee becomes
Disabled, such termination to be effective 30 days after notice from ADE to the
Employee, unless such Disability shall have ceased and the Employee shall have
returned to full-time performance of his duties within such 30 day period.
Termination of the Employee’s employment by ADE pursuant to this Paragraph 23
shall not constitute involuntary termination under Paragraph 20 or constructive
termination under Paragraph 21 of this Agreement. As used in this Agreement,
“Disabled” and “Disability” with respect to the Employee shall mean that as a
result of the Employee’s incapacity due to physical or mental illness or
physical injury (excluding illness or injury which was caused by substance abuse
by the Employee), the Employee shall have failed substantially to perform his
duties and responsibilities hereunder (i) for a period of 120 consecutive days
or (ii) for an aggregate of 120 days during any period of twelve (12)
consecutive months. If ADE terminates the Employee’s employment on account of
his Disability, all of the Employee’s compensation and benefits shall terminate
on the date of termination of his employment, except for (i) benefits to which
he may continue to be entitled under ADE’s benefit plans and (ii) as provided in
Paragraph 24 below.

      “24.   ACCELERATION OF OPTIONS.


In the event that a Change of Control Transaction (defined below) occurs or is
pending or if the Employee’s employment with ADE terminates on account of his
death or if ADE terminates the Employee’s employment on account of his
Disability (as provided in Paragraph 23), all unvested options to acquire ADE’s
capital stock which the Employee holds shall, on the date of and immediately
prior to the consummation of such Change of Control Transaction or termination
of the Employee’s employment on account of his death or Disability, as the case
may be, accelerate and become immediately exercisable in full, notwithstanding
any stock option plan of ADE or any stock option agreement between ADE and the
Executive. ADE undertakes to amend all stock option agreements between

 

 


--------------------------------------------------------------------------------

 

the Employee and ADE to conform to the provisions of this Paragraph 24. For
purposes of this Agreement, "Change in Control Transaction" means the occurrence
in a single transaction or in a series of related transactions of any one or
more of the following events:

(a)          any person (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the owner, directly or
indirectly, of securities of ADE representing more than fifty percent (50%) of
the combined voting power of ADE's then outstanding securities other than by
virtue of a merger, consolidation or similar transaction;

(b)          there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) ADE and, immediately after the consummation
of such merger, consolidation or similar transaction, the stockholders of ADE
immediately prior thereto do not own, directly or indirectly, outstanding voting
securities representing more than fifty percent (50%) of the combined
outstanding voting power of the surviving entity in such merger, consolidation
or similar transaction or more than fifty percent (50%) of the combined
outstanding voting power of the parent of the surviving entity in such merger,
consolidation or similar transaction; or

(c)          there is consummated a sale, lease, license or other disposition of
all or substantially all of the consolidated assets of ADE and its subsidiaries,
other than a sale, lease, license or other disposition of all or substantially
all of the consolidated assets of ADE and its subsidiaries to an entity, more
than fifty percent (50%) of the combined voting power of the voting securities
of which are owned by stockholders of ADE in substantially the same proportions
as their ownership of ADE immediately prior to such sale, lease, license or
other disposition.”

The Agreement as modified by this Amendment is hereby ratified and confirmed and
shall continue in full force and effect.

WITNESS, the execution of this Amendment as of the date first above written.

ADE CORPORATION

 

By: /s/ Chris L. Koliopoulos
       Chris L. Koliopoulos, President

 

/s/ Brian James
Brian James

 

 

 

2

 

 

 